PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 10-3860
                   _____________


 DAVID W. COVELL; MARGARET COVELL, Plenary
     Guardians of the Person of David F. Covell,
                           Appellants

                          v.

 BELL SPORTS, INC.; EASTON-BELL SPORTS, INC.;
            PERFORMANCE, INC.

                          v.

MICHAEL KENIG; ARCHDIOCESE OF PHILADELPHIA.

                     __________

    On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
                (D.C. No. 2-09-cv-02470)
      District Judge: Honorable Paul S. Diamond

                     __________

               Argued on June 21, 2011




                          1
    Before: HARDIMAN and ALDISERT, Circuit Judges, and
                   RESTANI,* Judge.

                   (Filed: July 12, 2011)


Daniel L. Thistle, Esq. ARGUED
THE THISTLE LAW FIRM
1845 Walnut Street, Suite 2350
Philadelphia, PA 19103

Attorneys for Appellant

Barbara R. Axelrod, Esq.
THE BEASLEY FIRM, LLC
1125 Walnut Street
Philadelphia, PA 19107

Clifford A. Rieders, Esq.
Pamela L. Shipman, Esq.
RIEDERS, TRAVIS, HUMPHREY, HARRIS, WATERS &
WAFFENSCHMIDT
161 West Third Street
Williamsport, PA. 17701

Amicus Curiae for Appellant

C. Scott Toomey, Esq. ARGUED
Katherine A. Wang, Esq.

*
 Honorable Jane A. Restani, Judge of the United States Court
of International Trade, sitting by designation.




                              2
LITTLETON JOYCE UGHETTA PARK & KELLY LLP
150 N. Radnor Chester Road, Suite F-200
Radnor, PA 19087

Attorneys for Appellee

Edward M. Koch, Esq.
Edward F. Beitz, Esq.
WHITE AND WILLIAMS LLP
1650 Market Street
One Liberty Place, Suite 1800
Philadelphia, PA 19103-7395

Amicus Curiae for Appellee




                         __________

                OPINION OF THE COURT
                      __________

ALDISERT, Circuit Judge.

        David W. Covell and Margaret Covell, who are
plenary guardians of their adult son David F. Covell, appeal
from a jury‟s verdict for the defendant in their products
liability suit against Easton-Bell Sports, Inc. They urge us to
order a new trial on the ground that the District Court erred
by admitting evidence and charging the jury pursuant to
sections 1 and 2 of the Restatement (Third) of Torts (1998),




                              3
rather than section 402A of the Restatement (Second) of Torts
(1965). Having held in Berrier v. Simplicity Manufacturing,
Inc., 563 F.3d 38 (3d Cir. 2009), cert. denied, 130 S. Ct. 553
(2009), that federal district courts applying Pennsylvania law
to products liability cases should look to sections 1 and 2 of
the Restatement (Third) of Torts, and seeing no reason to
reverse course now, we will affirm.

                               I.

        David F. Covell, a 36 year-old schoolteacher,
sustained serious brain injuries when he was struck by a car
while bicycling to work in 2007. Tragically, he is now so
disabled that his parents (the “Covells”) have been appointed
his legal guardians. In that capacity, they filed this products
liability suit against Easton-Bell Sports, Inc. (“Bell”), which
manufactured the “Giro Monza” bicycle helmet their son
wore during the collision. Their suit, filed in the Pennsylvania
Court of Common Pleas, alleged that the Giro Monza helmet
was defectively designed and that it lacked adequate warnings
about danger from impact to the helmet‟s edge. Bell removed
the case to the United States District Court for the Eastern
District of Pennsylvania, where the trial proceeded according
to Pennsylvania substantive law.

       At trial, and over the Covells‟ strident objections, the
District Court permitted Bell to introduce expert testimony
that was based in part upon the United States Consumer
Product Safety Commission‟s Safety Standard for Bicycle
Helmets (the “CPSC Standard”). The CPSC Standard is an
administrative regulation that provides an exacting set of
guidelines for impact resistance, head covering, labels on
helmets and helmet boxes, helmet resistance to temperature




                               4
and moisture, manufacturer recordkeeping, and much more.
See 16 C.F.R. § 1203. Forced to respond to Bell‟s expert, the
Covells offered their own expert testimony regarding the
CPSC Standard. Ultimately, experts for both sides agreed that
the CPSC Standard forms the starting point for any bicycle
helmet design, and that the Giro Monza helmet satisfied the
CPSC Standard in all respects.

       At the trial‟s conclusion, the District Court instructed
the jury pursuant to sections 1 and 2 of the Restatement
(Third) of Torts. The Court also instructed the jury that, in
determining whether the Giro Monza helmet was or was not
defective, it could consider evidence of standards or customs
in the bicycle helmet industry, including the CPSC Standard.
The jury returned a verdict for the defense, finding that the
helmet was not defective. The Covells timely filed this
appeal.

                              II.

      The District Court had diversity jurisdiction pursuant
to 28 U.S.C. § 1332(a)(1). We have jurisdiction pursuant to
28 U.S.C. § 1291.

       We review issues of law de novo. Bear Mt. Orchards,
Inc. v. Mich-Kim, Inc., 623 F.3d 163, 169 (3d Cir. 2010).
This includes a District Court‟s decision to admit or exclude
evidence pursuant to Pennsylvania law. Dillinger v.
Caterpillar, Inc., 959 F.2d 430, 434-435 (3d Cir. 1992).

                             III.

      The Covells call to our attention two assignments of




                              5
error. First, they contend that the District Court should not
have applied the Restatement (Third) of Torts when
instructing the jury and when admitting evidence of the CPSC
Standard. Second, they contend that even if it was proper to
apply the Restatement (Third) of Torts, the CPSC Standard
was nonetheless inadmissible. We disagree and will affirm
the District Court on both counts.

                              A.

        We begin with the District Court‟s decisions to admit
evidence and to instruct the jury pursuant to the Restatement
(Third) and not the Restatement (Second) of Torts. We note at
the outset that the question the Covells present—what is the
law of Pennsylvania: section 402A of the Restatement
(Second) of Torts, or sections 1 and 2 of the Restatement
(Third) of Torts?—is one we laid to rest only 24 months ago
in Berrier v. Simplicity Manufacturing, Inc., 563 F.3d 38, 40
(3d Cir. 2009) (holding that if confronted with the question,
the Supreme Court of Pennsylvania would apply sections 1
and 2 of the Restatement (Third) of Torts to products liability
cases), cert. denied, 130 S. Ct. 553 (2009). After examining
the contentions of the parties and the recent decisions of
Pennsylvania‟s highest court, we conclude that the state of the
law is no different now than it was when we decided Berrier.
Rather than exhume the arguments and considerations we laid
to rest there, we will apply stare decisis.

                              1.

      In past products liability cases, the Supreme Court of
Pennsylvania has looked to section 402A of the Restatement
(Second) of Torts. E.g., Webb v. Zern, 220 A.2d 853, 854




                              6
(Pa. 1966) (“We hereby adopt the foregoing language [of
§ 402A] as the law of Pennsylvania.”). Section 402A makes
sellers liable for harm caused to consumers by unreasonably
dangerous products, even if the seller exercised reasonable
care:

      (1) One who sells any product in a defective
          condition unreasonably dangerous to the
          user or consumer or to his property is
          subject to liability for physical harm thereby
          caused to the ultimate user or consumer, or
          to his property, if

          (a) the seller is engaged in the business of
              selling such a product, and

          (b) it is expected to and does reach the user
              or consumer without substantial change
              in the condition in which it is sold.

      (2) The rule stated in Subsection (1) applies
          although

          (a) the seller has exercised all possible care
              in the preparation and sale of his product,
              and

          (b) the user or consumer has not bought the
              product from or entered into any
              contractual relation with the seller.

Restatement (Second) of Torts § 402A (1965). Section 402A
thus creates a strict liability regime by insulating products




                               7
liability cases from negligence concepts. See id.
§ 402A(2)(a); Azzarello v. Black Bros. Co., 391 A.2d 1020,
1025-1026 (Pa. 1978) (charging courts to avoid negligence
concepts when instructing a jury pursuant to § 402A.).

        During the past 40 years, however, the Supreme Court
of Pennsylvania has repeatedly addressed confusion arising
from a core conflict in the structure of section 402A itself:
Section 402A instructs courts to ignore evidence that the
seller “exercised all possible care in the preparation and sale
of his product,” § 402A(2)(a), yet imposes liability only for
products that are “unreasonably dangerous,” § 402A(1). In
many cases it is difficult or impossible to determine whether a
product is “unreasonably dangerous” to consumers without
reference to evidence that the seller did or did not exercise
“care in the preparation” of the product. See Schmidt v.
Boardman Co., 11 A.3d 924, 940 (Pa. 2011) (“This no-
negligence-in-strict-liability rubric has resulted in material
ambiguities     and      inconsistency     in    Pennsylvania‟s
procedure.”); see also Phillips v. Cricket Lighters, 841 A.2d
1000, 1015-1016 (Pa. 2003) (Saylor, J., dissenting).

       Nonetheless, the Supreme Court of Pennsylvania has
endeavored to segregate strict liability‟s “product-oriented”
analysis from the “conduct-oriented” analysis of negligence.
Phillips, 841 A.2d at 1006 (“[W]e have remained steadfast in
our proclamations that negligence concepts should not be
imported into strict liability law . . .”). In so doing,
Pennsylvania‟s high court has stated repeatedly that
negligence concepts have no place in products liability. E.g.,
id.; Azzarello, 391 A.2d at 1025-1026. That endeavor has not
always been successful, see Davis v. Berwind Corp., 690
A.2d 186, 190 (Pa. 1997) (holding that if a “product has




                              8
reached the user or consumer with substantial change,”
liability depends upon “whether the manufacturer could have
reasonably expected or foreseen such an alteration of its
product.”) (emphasis added), nor has it been uniformly
embraced by the Justices of that Court, see Schmidt, 11 A.3d
at 940 (disapproving of Pennsylvania‟s “almost unfathomable
approach to products litigation”) (quotation omitted).
        The American Law Institute responded to the core
conflict in section 402A when it published the Restatement
(Third) of Torts. Sections 1 and 2 of the Restatement (Third)
of Torts abandon entirely the negligence-versus-strict-liability
distinction that has caused so much trouble in Pennsylvania:

       § 1: Liability of Commercial Seller or
            Distributor for Harm Caused by
            Defective Products

            One engaged in the business of selling or
            otherwise distributing products who sells
            or distributes a defective product is subject
            to liability for harm to persons or property
            caused by the defect.

       § 2: Categories of Product Defect

            A product is defective when, at the time of
            sale or distribution, it contains a
            manufacturing defect, is defective in
            design, or is defective because of
            inadequate instructions or warnings. A
            product:

            (a) contains a manufacturing defect when




                               9
               the product departs from its intended
               design even though all possible care
               was exercised in the preparation and
               marketing of the product;

            (b) is defective in design when the
                foreseeable risks of harm posed by the
                product could have been reduced or
                avoided by the adoption of a
                reasonable alternative design by the
                seller or other distributor, or a
                predecessor in the commercial chain of
                distribution, and the omission of the
                alternative design renders the product
                not reasonably safe;

            (c) is defective because of inadequate
                instructions or warnings when the
                foreseeable risks of harm posed by the
                product could have been reduced or
                avoided by the provision of reasonable
                instructions or warnings by the seller or
                other distributor, or a predecessor in
                the commercial chain of distribution,
                and the omission of the instructions or
                warnings renders the product not
                reasonably safe.

Restatement (Third) of Torts §§ 1-2 (1998).

      Section 1 thus makes sellers liable only for the sale of
products that are “defective,” and section 2 provides that a
product may qualify as “defective” if it meets one of three




                              10
sets of criteria. The criteria—which incorporate negligence
concepts such as “foreseeable risk” and “care” directly into
the definition of “defective”—amount to an express rejection
of the “no negligence in products liability” regime that the
Supreme Court of Pennsylvania has endorsed in cases like
Azzarello, 391 A.2d at 1025-1026. Several Justices of the
Supreme Court of Pennsylvania have expressed the view that
section 402A‟s approach is antiquated and should be
replaced. See, e.g., Phillips, 841 A.2d at 1015-1016 (Saylor,
J., Castille, J., & Eakin, J., concurring) (“I believe that the
time has come for this Court, in the manner of so many other
jurisdictions, to expressly recognize the essential role of risk-
utility balancing, a concept derived from negligence doctrine,
in design defect litigation.”). Whether or when that Court will
move from the Restatement (Second) to the Restatement
(Third) of Torts are questions that have engendered much
debate.

       They are also questions that have challenged this
Court. In Berrier, we noted that the Supreme Court of
Pennsylvania had not yet answered whether bystanders could
recover on design defect claims. This question, in turn,
required us to determine whether products liability cases are
governed by the Restatement (Second) or the Restatement
(Third) of Torts, and we stated that “[i]n the absence of a
controlling decision by the Pennsylvania Supreme Court, a
federal court applying that state‟s substantive law must
predict how Pennsylvania‟s highest court would decide this
case.” 563 F.3d at 45-46. After reviewing “relevant state
precedents, analogous decisions, considered dicta, scholarly
works, and . . . other reliable data,” id. at 46, we concluded
that “if the Pennsylvania Supreme Court were confronted
with this issue, it would adopt the Restatement (Third) of




                               11
Torts, §§ 1 and 2,” id. at 40. Thus, we held that federal courts
sitting in diversity and applying Pennsylvania law to products
liability cases should look to sections 1 and 2 of the
Restatement (Third) of Torts. Id. The precedential holding in
Berrier, as set forth above, represents this Court‟s view of
Pennsylvania‟s products liability law.

                               2.

       The District Court followed Berrier. In so doing it
admitted evidence of the CPSC Standard as relevant to the
amount of care Bell exercised, and it instructed the jury
according to the framework set forth in sections 1 and 2 of the
Restatement (Third) of Torts. The Covells contend that these
decisions by the District Court were erroneous, because they
would be improper under section 402A of the Restatement
(Second) of Torts. They maintain that section 402A “has been
the law in Pennsylvania since it was adopted in Webb v. Zern,
[220 A.2d 853 (Pa. 1966)]” and that “[n]o decision of the
Pennsylvania Supreme Court has changed this.” If the District
Court had applied the Restatement (Second) of Torts, it
would not have permitted Bell to admit evidence of the CPSC
Standard (because due care is irrelevant under the
Restatement (Second) of Torts), and it would not have
instructed the jury to consider whether the Giro Monza
helmet was “unreasonably” dangerous (because the only
relevant inquiry under the Restatement (Second) of Torts is
whether the product itself was defective). The Covells
maintain that each of these decisions by the District Court
violated the doctrine of Erie Railroad Co. v. Tompkins, 304
U.S. 64 (1938), as set forth in Van Dusen v. Barrack, 376
U.S. 612 (1964), which requires federal courts sitting in
diversity to apply state substantive law. 376 U.S. at 638




                              12
(Stating that, “[t]he nub of the policy that underlies [Erie] is
that . . . a suit by a non-resident litigant in a federal court
instead of in a State court a block away, should not lead to a
substantially different result.”). In short, the Covells‟ position
is that section 402A is the law of Pennsylvania, and that when
the District Court applied the Restatement (Third) of Torts it
permitted Bell to illicitly “utilize a transfer to achieve a result
in federal court which could not have been achieved in the
courts of the State where the action was filed.” Id.

       In response, Bell directs us to our decision in Berrier,
563 F.3d at 40, wherein we held that if confronted with the
issue, the Supreme Court of Pennsylvania would apply
sections 1 and 2 of the Restatement (Third) and not section
402A of the Restatement (Second) of Torts. Such predictions
by a federal court sitting in diversity are permissible absent a
controlling decision by a state‟s highest court. Nationwide
Mut. Ins. Co. v. Buffetta, 230 F.3d 634, 637 (3d Cir. 2000).
Bell‟s position is that the District Court in this case did not
err, because it followed Berrier‟s precedential prediction of
Pennsylvania law.

       We will affirm the District Court‟s application of
sections 1 and 2 of the Restatement (Third) of Torts. Much of
the briefing from the parties, and all of the briefing from the
amici, is devoted to which Restatement of Torts is best as a
matter of policy, and which most logically extends the
decisions of the Supreme Court of Pennsylvania—all of
which are issues we waded through and resolved only two
years ago when we decided Berrier. This means that,
notwithstanding the volume of briefing in this case, the
dispositive question we must answer is straightforward: do
we follow Berrier?




                                13
                                3.

        We will follow Berrier, and affirm the District Court.
First, our Internal Operating Procedures instruct us to follow
prior panels‟ decisions:

       Policy of Avoiding Intra-circuit Conflict of
       Precedent.

       It is the tradition of this court that the holding of
       a panel in a precedential opinion is binding on
       subsequent panels. Thus, no subsequent panel
       overrules the holding in a precedential opinion
       of a previous panel. Court en banc consideration
       is required to do so.

3d Cir. I.O.P. 9.1 (2010).

       “Although a panel of this court is bound by, and lacks
authority to overrule, a published decision of a prior panel, a
panel may reevaluate a precedent in light of intervening
authority,” including intervening decisions of state law but its
highest court. Reich v. D.M. Sabia Co., 90 F.3d 854, 858 (3d.
Cir. 1996) (internal citation omitted). In this vein, the Covells
direct our attention to Bugosh v. I.U. North America, Inc.,
942 A.2d 897 (Pa. 2008), appeal dismissed as improvidently
granted by 971 A.2d 1228 (Pa. 2009). The Bugosh petitioner
had sought a holding from the Supreme Court of
Pennsylvania declaring that the Restatement (Third) and not
the Restatement (Second) of Torts reflects the law of
Pennsylvania. The Court granted allocatur on the issue in
2008, but in 2009 dismissed the appeal as improvidently




                                14
granted. Bugosh, 971 A.2d 1228. The Covells urge us to hold
that the dismissal of Bugosh indicates the Supreme Court of
Pennsylvania‟s contentment with the Restatement (Second) of
Torts.

       We will not do so. Reading the tea leaves of a
certiorari or allocatur dismissal is risky business; one could
just as reasonably conclude that the dismissal here indicates
the Court‟s approval of Berrier as much as it indicates its
approval of section 402A. That is why the Supreme Court of
Pennsylvania has warned against reading between the lines of
an allocatur dismissal:

      In the circumstance where we have accepted an
      issue by granting allowance of appeal, and this
      Court, after conducting our review of the issue,
      enters an order dismissing the appeal as having
      been improvidently granted, the effect is as
      though this Court never granted allowance of
      appeal. In other words, a dismissal as being
      improvidently granted has the exact same effect
      as if this Court had denied the petition for
      allowance of appeal (allocatur) in the first place.
      Where we dismiss an appeal as improvidently
      granted, the lower tribunal‟s opinion and order
      stand as a decision of that court and this Court‟s
      order has no precedential value.

Commonwealth v. Tilghman, 673 A.2d 898, 904 (Pa. 1996)
(emphasis in original); see also Salazar v. Allstate Ins. Co.,
702 A.2d 1038, 1043 n.10 (Pa. 1997) (“[T]he fact that this
court denied allowance of appeal . . . is no indication of our
endorsement of the reasoning used by the Superior Court.”).




                              15
We therefore conclude that, in light of the Supreme Court of
Pennsylvania‟s directives in Tilghman and Salazar, the
Bugosh appeal was an intervening event, but not an
intervening “authority” sufficient to revisit our holding in
Berrier.

       Given that Bugosh is of no consequence, we conclude
that the state of the law in Pennsylvania is exactly as it was
when we decided Berrier. Absent a change in Pennsylvania‟s
law, we see no reason to upset our precedent. Applying
Berrier, we hold that the District Court did not err in using the
Restatement (Third) of Torts to guide its decisions to admit
evidence, and to frame its jury instructions.

                               B.

       The Covells‟ fallback contention is that even if
sections 1 and 2 of the Restatement (Third) of Torts were the
law of Pennsylvania (i.e., even if the jury instructions in this
case were correct), the District Court nonetheless erred by
admitting evidence of the CPSC Standard. The Covells point
out that the CPSC Standard is an “industry regulation” as
described in section 4 of the Restatement (Third) of Torts,
which—unlike sections 1 and 2—has not been cited or
discussed by the Supreme Court of Pennsylvania. Cf. Berrier,
563 F.3d at 40 (holding only that the Supreme Court of
Pennsylvania would apply sections 1 and 2 of the
Restatement (Third) of Torts to products liability cases), The
Covells maintain that if we affirm the District Court on this
point we will apply section 4 before the Supreme Court of
Pennsylvania does so—something to be avoided in a diversity
case. Cf. Van Dusen, 376 U.S. at 638. We conclude that we
need break no new ground today; we will affirm the District




                               16
Court without resort to section 4 of the Restatement (Third)
of Torts because the CPSC Standard was admissible pursuant
to section 2.

       The Covells are correct that most jurisdictions
applying the Restatement (Third) of Torts to products liability
cases hold that evidence of compliance with product
regulations is admissible to prove whether or not a product is
defective. E.g., Doyle v. Volkswagenwerk Aktiengesellschaft,
481 S.E.2d 518, 521 (Ga. 1997). Courts in jurisdictions that
have incorporated the entirety of the Restatement (Third) of
Torts are free to admit such evidence under section 4, which
provides:

      Noncompliance and Compliance with
      Product Safety Statutes or Regulations

      In connection with liability for defective design
      or inadequate instructions or warnings:

      (a) a product‟s noncompliance with an
          applicable product safety statute or
          administrative regulation renders the product
          defective with respect to the risk sought to
          be reduced by the statute or regulation; and

      (b) a product‟s compliance with an applicable
          product safety standard or administrative
          regulation is properly considered in
          determining whether the product is defective
          with respect to the risks sought to be
          reduced by the statute or regulation, but such
          compliance does not preclude as a matter of




                              17
          law a finding of a product defect.

       The District Court admitted such evidence in this case.
It permitted Bell to demonstrate its compliance with the
CPSC Standard, 16 C.F.R. § 1203, as evidence that its helmet
was not “defective,” under section 2 of the Restatement
(Third) of Torts.

       The Covells contend that this was reversible error
because section 4, not section 2, of the Restatement (Third) of
Torts deals with governmental regulations, and—setting aside
all debate over the validity of our holding in Berrier—there
has been no indication from the Supreme Court of
Pennsylvania that it would apply section 4. Because section 4
is not in play, they contend, there was no basis upon which
the District Court could have admitted evidence of Bell‟s
compliance with the CPSC Standard, regardless of which
version of the Restatement it applied. For support, they rely
upon Lewis v. Coffing Hoist Division, Duff-Norton, Co., 528
A.2d 590, 594 (Pa. 1987), which applied section 402A and
held that evidence of industry practice or regulation is
inadmissible in products liability cases. The Lewis Court
reasoned that to admit industry practice and regulation in
products liability cases would be to “improperly [bring] into
the case concepts of negligence law.” Id.

       We are not persuaded. As a threshold matter, we
believe that to cite to Lewis is to beg the very question at
issue in this appeal: may district courts applying Pennsylvania
law to products liability cases admit evidence that is relevant
to negligence-type concepts, like duty of care or
forseeability? To rely upon Lewis (handed down in 1987,
during the zenith of Pennsylvania‟s no-negligence-in-strict-




                              18
liability regime) would be to assume the question out of
existence, because Lewis based its reasoning entirely upon
the premise that there shall be no negligence in products
liability. See id. No longer can a court assume that premise is
true—see Davis, 690 A.2d at 186 (applying certain
negligence principles to products liability)—which means, by
extension, that no longer can a court assume Lewis accurately
reflects the law of Pennsylvania, cf. Aetna Life & Casualty
Co. v. Barthelemy, 33 F.3d 189, 193 (3d Cir. 1994) (“Where
stops the reason, there stops the rule.” (quoting Karl N.
Llewellyn, Jurisprudence: Realism in Theory and Practice
217 (1962))).

        Whether the District Court erred in admitting evidence
of the CPSC Standard thus depends not on pre-Berrier
decisions like Lewis, but upon the post-Berrier legal
framework that controls Pennsylvania products liability cases.
In our view, it is highly unlikely that the Supreme Court of
Pennsylvania would apply sections 1 and 2 of the
Restatement (Third) of Torts (allowing negligence concepts),
but not section 4 (providing for relevant industry regulation).
We have difficulty imagining a negligence-friendly products
liability regime that ignores compliance or non-compliance
with pertinent state and federal regulations. At any rate, we
need not determine whether the Supreme Court of
Pennsylvania would adopt section 4 because we agree with
Bell that evidence of its compliance with the CPSC Standard
was relevant to section 2 of the Restatement (Third) of Torts
as applied in Berrier, and was admissible pursuant to the
Federal Rules of Evidence. The relevancy provisions of the
Federal Rules of Evidence control in this case because they
are “arguably procedural.” See Kelly v. Crown Equip. Co.,
970 F.2d 1273, 1278 (3d Cir. 1992) (Federal Rules of




                              19
Evidence that are “arguably procedural” control in diversity
actions, “notwithstanding Pennsylvania law to the contrary.”).
Under the Federal Rules of Evidence, “„[r]elevant evidence‟
means evidence having any tendency to make the existence of
any fact that is of consequence to the determination of the
action more probable or less probable than it would be
without the evidence,” Rule 401, and “[a]ll relevant evidence
is admissible, except as otherwise provided by the
Constitution of the United States, by Act of Congress, by
these rules, or by other rules prescribed by the Supreme Court
pursuant to statutory authority,” Rule 402.

        Applying this standard, we conclude that evidence of
Bell‟s compliance with the CPSC Standard was relevant to
the jury‟s inquiry because it went to at least two facts of
consequence under section 2 of the Restatement (Third) of
Torts, section 2. First, the CPSC Standard sets forth detailed
rules for impact resistance and testing, and for labels and
warning—both on the helmet and its sales packaging.
Evidence that Bell complied with the CPSC Standard‟s
requirement for impact resistance testing makes it “more
probable,” Rule 401, that “all possible care was exercised in
the preparation and marketing of the product,” Restatement
(Third) of Torts § 2(a). Second, evidence that Bell complied
with the CPSC Standard makes it “less probable,” Rule 401,
that “the foreseeable risks of harm posed by the product could
have been reduced or avoided by the provision of reasonable
instructions or warnings,” Restatement (Third) of Torts
§ 2(c). Of course, such evidence was not conclusive on these
points, but it was relevant and therefore presumptively
admissible under the Federal Rules.

      Our conclusion in this respect—i.e., that industry




                             20
standards and government regulations are relevant to facts of
consequence in this case—is also in line with the
Commentary to section 2 of the Restatement (Third) of Torts.
Comment (b) explicitly states that industry regulations may
be relevant to a plaintiff‟s case under section 2, irrespective of
section 4:

       Section 4, dealing with violations of statutory
       and regulatory norms, also provides an alternate
       method of establishing defect. A plaintiff is not
       required to establish the standard for design or
       warning under § 2, but merely to identify a
       government-imposed standard.

Id. § 2 comment (b). Further, comment (d) states that
defendants may admit evidence of industry practice to show
that an alternative design would not have made their product
safer:

       The defendant is thus allowed to introduce
       evidence with regard to industry practice that
       bears on whether the omission of an alternative
       design rendered the product not reasonably safe.
       While such evidence is admissible, it is not
       necessarily dispositive.

Id. § 2 comment (d). The commentary to section 2 of the
Restatement (Third) of Torts thus buttresses our conclusion
that evidence related to the CPSC Standard was properly
admitted in this case.

      In sum, we conclude that we need not consider
whether evidence of the CPSC Standard was admissible




                               21
pursuant to section 4 of the Restatement (Third) of Torts
because in this case the evidence was admissible pursuant to
section 2, as applied in Berrier. We will therefore affirm the
District Court.

                          *****

      We have considered all of the arguments advanced by
the parties and conclude that no further discussion is
necessary. The judgment of the District Court will be
AFFIRMED.

                        __________




                             22